The Court

refused to grant the petition, because they had no authority in this case. When a review is grantable, the cause must be triable on a review ; it must therefore be commenced by writ, containing a declaration, to which a plea may be pleaded, and an issue joined and tried. The origin of the judgment complained of in this case was not by writ, but by a general rule of reference before a justice, containing no demand alleged with sufficient certainty to admit of a plea and of a trial at law upon an issue that could e regularly joined.